Exhibit 10.1


PARTNERSHIP UNIT DESIGNATION OF SERIES HA
CLASS B OP UNITS OF
NSA OP, LP
This Partnership Unit Designation (this "Partnership Unit Designation") is made
as of April 1, 2016 by National Storage Affiliates Trust, a Maryland real estate
investment trust and the general partner (the "General Partner") of NSA OP, LP,
a Delaware limited partnership (the "Partnership").
WHEREAS, the General Partner has determined that it is necessary to establish a
series of Class B OP Units in the Partnership designated as Series HA Class B OP
Units (the "Series HA Class B OP Units") in accordance with Section 4.3(a) of
the Partnership Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby establishes the Series HA Class B OP Units as follows:
ARTICLE I
SERIES HA CLASS B OP UNITS
Section 1.1    Creation and Designation. A series of Class B OP Units is hereby
created and is designated as "Series HA Class B OP Units."
Section 1.2    Separate Series. The Series HA Class B OP Units is considered a
separate series of Class B OP Units for purposes of the Partnership Agreement,
entitling the holders thereof, except as provided below, with the rights and
obligations of the holders of the Series HA Class B OP Units as specified in the
Partnership Agreement and in this Partnership Unit Designation.
ARTICLE II
DEFINITIONS
For purposes of this Partnership Unit Designation, the following terms shall
have the respective meanings indicated in this Article II, and capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Partnership Agreement:
"Actual FCCR" has the meaning set forth in the Facilities Portfolio Management
Agreement relating to the Series HA Facilities Portfolio.
"Allocated Portfolio Capital Expense Reserve" means the annual capital reserve
funds allocated to capital improvements for the Series HA Facilities Portfolio.
Such allocation shall be equal to the greater of (a) $0.15 per average annual
square feet (calculated on a per day basis) for the Series HA Facilities
Portfolio and (b) total capital reserves as determined by a Property Condition
Audit for each property in the Series HA Facilities Portfolio (as adjusted
annually based on the consumer price index), divided by the average annual
square feet (calculated on a per day basis) for the Series HA Facilities
Portfolio.
"Annual FCCR Assessment" has the meaning set forth in the Facilities Portfolio
Management Agreement relating to the Series HA Facilities Portfolio.
"Applicable Percentage" shall equal 110%, except that, (i) upon termination of
the Facilities Portfolio Management Agreement pursuant to (a) Section 4.4
(Termination following FCCR Non-Compliance) of the Facilities Portfolio
Management Agreement or (b) Section 4.6 (Termination for Breach of Certain
Provisions) of the Facilities Portfolio Management Agreement, the Applicable
Percentage shall be 120%; and (ii) in connection with a Retirement Event
occurring during the period that (a) begins on the two-year anniversary of the
closing of the Initial Public Offering and ends on the day immediately prior to
the three-year anniversary of the closing of the Initial Public Offering, the
Applicable Percentage shall be 120%; and (b) begins on the three-year
anniversary of the closing of the Initial Public Offering and ends on


1

--------------------------------------------------------------------------------




the day immediately prior to the four-year anniversary of the closing of the
Initial Public Offering, the Applicable Percentage shall be 115%.
"Cash Available For Distribution" means with respect to the Partnership or the
Class A OP Units of the Partnership, the Facilities Portfolio Available Revenues
from all Facilities Portfolios held by the Partnership, together with all
amounts comparable to Facilities Portfolio Available Revenue generated by other
assets, properties, operations and businesses of the Partnership, and with
respect to the SC Facilities Portfolio or the Series HA Class B OP Units, the
Facilities Portfolio Available Revenues from the SC Facilities Portfolio, in
each case as adjusted to exclude the impact of reserves to meet anticipated
operating expenditures, debt service or other liabilities of the General
Partner, with all such amounts to be determined by the General Partner in
accordance with the General Partner's audited financial statements for the
applicable year. .
"Conversion Effective Date" means the immediately succeeding January 1 following
receipt by the General Partner of a Notice of Conversion on or before the
immediately preceding December 1.
"Converted Units" has the meaning set forth in Section 4.1(a) hereof.
"Converting Partner" has the meaning set forth in Section 4.1(a) hereof.
"Facilities Portfolio Management Agreement" means the Facilities Portfolio
Management Agreement dated as of April 1, 2016 by and among (i) NSA OP, LP, a
Delaware limited partnership, (ii) the property owners (or holders of an
interest in real property, as the case may be) listed as "Owners" on the
signature page thereto, (iii) the property owners (or holders of an interest in
real property, as the case may be) listed as "Deferred Management Property
Owners" on the signature page thereto, (iv) Hide-Away Storage Services, Inc., a
Florida corporation, and (v) Stephen A. Wilson, Paul Feikema, and Meisha Wilson,
each an individual.
"FCCR Conversion Amount" means the product of (a) the number of Converted Units
multiplied by (b) the quotient obtained when dividing (1) the Cash Available For
Distribution per Series HA Class B OP Units over the calendar year period prior
to (but not including) the Conversion Effective Date or date of the
Non-Voluntary Conversion Notice, as applicable (using the daily weighted average
number of Series HA Class B Units outstanding over such period), by (2) the
Applicable Percentage of the Cash Available For Distribution per Class A OP Unit
of the Partnership as determined over the calendar year period ending prior to
(but not including) the Conversion Effective Date or date of the Non-Voluntary
Conversion Notice, as applicable (using the daily weighted average number of
Class A OP Units outstanding over such period); provided that, if one year of
audited financial statements is not yet available for purposes of the one-year
period set forth in the definition of FCCR Conversion Amount, such one-year
period will instead be deemed to be the shorter period for which unaudited
financial statements are available.
"General Partner" has the meaning set forth in the recitals hereto.
"Lockup Expiration Date" means the date that is the earlier of (i) two years
after the closing date of the Initial Public Offering of the General Partner, or
(ii) in the event that no Series HA Class B OP Units were issued prior to or
concurrently with the closing of the Initial Public Offering, the date that is
two years after the date that Series HA Class OP Units were first issued after
the Initial Public Offering.
"MCFCCR" has the meaning set forth in the Facilities Portfolio Management
Agreement relating to the Series HA Facilities Portfolio.
"Non-Voluntary Conversion" has the meaning set forth in Section 4.1(b) hereof.
"Non-Voluntary Conversion Notice" has the meaning set forth in Section 4.1(b)
hereof.
"Non-Voluntary Converting Partner" has the meaning set forth in Section 4.1(b)
hereof.
"Notice of Conversion" has the meaning set forth in Section 4.1(a) hereof.


2

--------------------------------------------------------------------------------




"Partnership Agreement" has the meaning set forth in the recitals hereto.
"Partnership Unit Designation" has the meaning set forth in the recitals hereto.
"Property Condition Audit" means the preparation of an assessment by an
independent third-party consultant, in accordance with the American Society for
Testing and Materials (ASTM) E 2018-08, Standard Guide for Property Condition
Assessments: Baseline Property Condition Assessment Process, of the total
capital reserves required for a property over a 12 year period for replacement
needs and preventive maintenance based on current construction costs.
"Qualifying Number of Units" means a number of Series HA Class B OP Units which,
if the Converting Partner had converted such units using the conversion ratio
set forth in the definition of FCCR Conversion Amount at the beginning of the
applicable Annual FCCR Assessment, the number of Class A OP Units that would
have been issued in such conversion would not have resulted in a failure to
comply with the MCFCCR for the one-year period prior to conversion.
"Realization Transaction" has the meaning set forth in the Third Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of April
28, 2015.
"Retirement Event" has the meaning set forth in the Facilities Portfolio
Management Agreement relating to the Series HA Facilities Portfolio.
"Series HA Class B OP Units" has the meaning set forth in the recitals hereto.
"Series HA Facilities Portfolio Subsidiary" shall mean any entity that owns any,
all or any part of any of the properties set forth on Schedule B, such Schedule
B to be amended from time to time by the General Partner without the consent of
any limited partners.
"Series HA Facilities Portfolio" means the Properties set forth on Schedule B to
this Partnership Unit Designation, as the same may be amended from time to time
by the General Partner, which are owned directly or indirectly by the
Partnership, through a Series HA Facilities Portfolio Subsidiary or otherwise.
The Series HA Facilities Portfolio shall constitute a Facilities Portfolio
within the meaning of the Partnership Agreement, and the Series HA Facilities
Portfolio shall correspond to the Series HA Class B OP Units for purposes of the
Partnership Agreement.
"Voluntary Conversion" has the meaning set forth in Section 4.1(a) hereof.
ARTICLE III
CAPITAL CONTRIBUTIONS
Section 3.1    Initial Capital Contributions. Set forth on Schedule A to this
Partnership Unit Designation is the amount of capital contributions initially
allocated to the holders of the Class A OP Units and the holders of the Series
HA Class B OP Units of the Partnership in respect of the Series HA Facilities
Portfolio.
Section 3.2    Changes in Allocated Capital Contribution Amounts. The amount of
capital contributions allocated to the holders of the Class A OP Units and the
Series HA Class B OP Units in respect of the Series HA Facilities Portfolio
shall be subject to adjustment as provided in Section 4.4(c) of the Partnership
Agreement..
Section 3.3    Notice of Changes in Allocated Capital Contribution Amounts. The
General Partner shall at least annually notify the holders of the Series HA
Class B OP Units of any change in the amount of capital contributions attributed
to the holders the Class A OP Units or the Series HA Class B OP Units in respect
of the Series HA Facilities Portfolio.


3

--------------------------------------------------------------------------------




ARTICLE IV
CONVERSIONS
Section 4.1    Conversion of Series HA Class B OP Units for Class A OP Units.
(a)    On or after the Lockup Expiration Date, each holder of Series HA Class B
OP Units shall have the right (subject to the terms and conditions set forth
herein and in any other such agreement, as applicable) to require the
Partnership to convert all or a portion of the Series HA Class B OP Units held
by such holder (such Series HA Class B OP Units being hereafter referred to as
"Converted Units") into Class A OP Units (a "Voluntary Conversion"). All such
Voluntary Conversions shall be made in accordance with the terms and conditions
of this Article IV. All Voluntary Conversions shall be exercised pursuant to a
written notice, which must be received by the General Partner at or before 5:00
pm, Mountain time, on December 1 of each calendar year, from the holder of
Series HA Class B OP Units who is exercising the conversion right (the
"Converting Partner") indicating such holder's irrevocable intent to effectuate
the Voluntary Conversion and the number of Series HA Class B OP Units which are
subject to the Voluntary Conversion (a "Notice of Conversion"). To the extent
that the number of Series HA Class B OP Units specified in a Notice of
Conversion exceeds the maximum Qualifying Number of Units, the number of Series
HA Class B OP Units specified in the Notice of Conversion will instead be deemed
to be the maximum Qualifying Number of Units. Each holder of Series HA Class B
OP may deliver no more than one Voluntary Conversion in each fiscal year. All
Voluntary Conversions shall be deemed effective as of the Conversion Effective
Date. A Notice of Conversion shall constitute an irrevocable obligation of the
Converting Partner to convert the applicable number of such Converting Partner's
Series HA Class B Units as of the Conversion Effective Date and the Converting
Partner shall not be permitted to withdraw the Notice of Conversion, at any
time, without the express prior written consent of the General Partner, which
the General Partner may withhold in its discretion. The Converting Partner shall
have no right, with respect to any Series HA Class B OP Units so converted, to
receive any distributions with respect to the Series HA Class B OP Units
declared on or after the Conversion Effective Date but shall be entitled to any
distributions declared but not paid prior the Conversion Effective Date. Class A
OP Units to be issued to the Converting Partner in the Voluntary Conversion
shall be equal to the FCCR Conversion Amount.
(b)    Upon (i) a termination of the Facilities Portfolio Management Agreement
pursuant to (A) Section 4.4 (Termination following FCCR Non-Compliance) thereof
or (B) Section 4.6 (Termination for Breach of Certain Provisions) thereof or
(ii) a Retirement Trigger Date (each of the conversions described in clauses (i)
and (ii) of this Section 4.1(b) shall be referred to herein as a "Non-Voluntary
Conversion"), the General Partner, in its discretion, may deliver a written
notice (the "Non-Voluntary Conversion Notice") requiring all holders of Series
HA Class B OP Units to convert all of such holders' Series HA Class B OP Units
for Class A OP Units in the Partnership (each, a "Non-Voluntary Conversion"), in
accordance with the terms and conditions of this Article IV. Upon delivery of
such Non-Voluntary Conversion Notice by the General Partner, each holder of
Series HA Class B OP Units (the "Non-Voluntary Converting Partner") shall be
deemed to have irrevocably agreed to convert such holders' Series HA Class OP
Units. Non-Voluntary Conversions will be deemed effective as of the date of the
Non-Voluntary Conversion Notice. The holders of Series HA Class B OP Units shall
have no right, with respect to any Series HA Class B OP Units so converted, to
receive any distributions with respect to the Series HA Class B OP Units
declared on or after the date of the Non-Voluntary Conversion Notice but shall
be entitled to any distributions declared but not paid prior to the date of the
Non-Voluntary Conversion Notice. Class A OP Units to be issued to the holder of
Series HA Class B OP Units in the Non-Voluntary Conversion shall be equal to the
FCCR Conversion Amount.
(c)    Class A OP Units equal to the FCCR Conversion Amount shall be delivered
to the Converting Partner or Non-Voluntary Converting Partner, respectively, as
duly authorized, validly issued, fully paid and non-assessable Class A OP Units
and free of any pledge, lien, encumbrance or restriction,


4

--------------------------------------------------------------------------------




other than those provided in the Partnership Agreement, the Securities Act,
relevant state securities or blue sky laws and any other applicable agreement
with respect to such Class A OP Units entered into by the Converting Partner or
Non-Voluntary Converting Partner, respectively. Notwithstanding any delay in
such delivery (but subject to Sections 4.1(d) and 4.1(e)), each Converting
Partner and Non-Voluntary Converting Partner, respectively, shall be deemed
owners of such Class A OP Units for all purposes, including without limitation,
rights to vote or consent, and receive distributions declared, as of the
Conversion Effective Date or the date of the Non-Voluntary Conversion Notice,
respectively.
(d)    Each Converting Partner and Non-Voluntary Converting Partner, as the case
may be, covenants and agrees with the General Partner and the Partnership that
all Converted Units shall be free and clear of all liens, claims and
encumbrances whatsoever and should any such liens, claims and/or encumbrances
exist or arise with respect to such Converted Units, neither the General Partner
nor the Partnership shall be under any obligation to convert the same. Each
Converting Partner and Non-Voluntary Converting Partner further agrees that, in
the event any state or local property transfer tax is payable as a result of the
Conversion, such Converting Partner or Non-Voluntary Converting Partner,
respectively, shall assume and pay such transfer tax.
(e)    Notwithstanding the provisions of Sections 4.1(a), 4.1(b), 4.1(c) or any
other provision of this Partnership Unit Designation, a holder of Series HA
Class B OP Units shall have no rights under this Partnership Unit Designation to
acquire Class A OP Units which would otherwise be prohibited under the
Partnership Agreement or this Partnership Unit Designation. To the extent any
attempted Voluntary Conversion or Non-Voluntary Conversion would be in violation
of this Section 4.1(e), it shall be null and void ab initio and such holder of
Series HA Class B OP Units shall not acquire any rights or economic interest in
the Class A OP Units otherwise issuable upon such Voluntary Conversion or
Non-Voluntary Conversion.
(f)    Notwithstanding anything herein to the contrary (but subject to Section
4.1(e)):
(i)    a holder of Series HA Class B OP Units may effect a Voluntary Conversion
only if the Annual FCCR Assessment resulted in the Actual FCCR being in excess
of the MCFCCR;
(ii)    no holder of Series HA Class B OP Units may effect a Voluntary
Conversion for less than 1,000 Series HA Class B OP Units or, if such holder
holds less than 1,000 Series HA Class B OP Units, all of the Series HA Class B
OP Units held by such Limited Partner;
(iii)    no conversion will be effective until the expiration or termination of
the applicable waiting period, if any, under the Hart Scott-Rodino Antitrust
Improvements Act of 1976, as amended; and
(iv)    each Converting Partner or Non-Voluntary Converting Partner, as the case
may be, shall continue to own all Series HA Class B OP Units subject to any
Voluntary Conversion or Non-Voluntary Conversion, respectively, and be treated
as a Holder of the applicable Series HA Class B OP Units for all purposes of the
Partnership Agreement and this Partnership Unit Designation, until the
Conversion Effective Date or the date of the Non-Voluntary Conversion Notice,
respectively.
(g)    In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner, pursuant to Section 5.3 of the Partnership
Agreement, the General Partner shall make such revisions to this Section 4.1 as
it determines are necessary or desirable, if any, to reflect the issuance of
such additional Partnership Interests.


5

--------------------------------------------------------------------------------




ARTICLE V
RESTRICTION ON SALE OF PROPERTIES
Section 5.1    Sale of the Series HA Facilities Portfolio Properties. Except for
sales, dispositions or other transfers of Properties to wholly owned
Subsidiaries of the Partnership, until March 31, 2023, the Partnership shall
not, and shall cause its Subsidiaries not to, sell, dispose or otherwise
transfer any of the Properties (or the interest of the Partnership or any
Subsidiary thereof, as the case may be in such Properties) comprising the Series
HA Facilities Portfolio without the consent of holders of (a) at least 50% of
the then outstanding Class A OP Units and (b) at least 50% of the then
outstanding Series HA Class B OP Units.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Construction. This Partnership Unit Designation shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware, without regard to conflicts of law. If any provision of this
Partnership Unit Designation is or becomes invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.    Each reference to
"hereof," "herein," "hereunder," and "hereby" shall, from and after the date
hereof, refer to the Partnership Agreement as amended by this Partnership Unit
Designation.
Section 6.2    Partnership Records. The General Partner shall amend Exhibit A to
the Partnership Agreement from time to time to the extent necessary to reflect
accurately the grant and any subsequent redemption or conversion of, or other
event having an effect on the ownership of, the Series HA Class B OP Units. The
General Partner shall amend Schedule A and Schedule B to this Partnership Unit
Designation from time to time to the extent necessary to reflect accurately any
changes, including changes in Capital Contributions and the Series HA Facilities
Portfolio.
Section 6.3    Amendments. Prior to a Realization Transaction, this Partnership
Unit Designation and the Schedules hereto may be amended by the General Partner
without the consent of any Limited Partner, including any holder of Class A OP
Units or Series HA Class B OP Units, provided that substantially similar
amendments or amendments with substantially similar effects are adopted by the
General Partner in respect of all other series of Class B OP Units established
by the Partnership from time to time. Following a Realization Transaction, this
Partnership Unit Designation may only be amended with the written consent of the
General Partner together with the holders of a majority in interest of holders
of Series HA Class B OP Units or in the case of substantially similar amendments
or amendments with substantially similar effects being adopted by the General
Partner in respect of all other series of Class B OP Units established by the
Partnership from time to time by a majority in interest of all holders of Class
B OP Units, except that, the General Partner may amend the Schedules hereto in a
manner permitted under this Partnership Unit Designation , or to make any
amendments that are clerical or ministerial in nature and do not impact the
substantive rights of the holders of Series HA Class B OP Units. Majority in
interest shall be calculated on as converted into Class A OP units basis, with
the number of votes to be cast by each holder of Class B OP Units being equal to
the number of Class A OP Units such holder would receive had they converted
their Class B OP Units into Class A OP Units, assuming that any conversion
lock-up would not apply.
*    *    *    *    *


6